UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
CONSUELO JORDAN,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                                     Civil Action No. 15-1536 (RMC)
                                    )
JASPER ORMOND,                      )
                                    )
                  Defendant.        )
___________________________________ )


                                         MEMORANDUM OPINION

                   This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff’s

Complaint and Opposition to Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction, Dkt. 5. 1 On October 6, 2015, the Court issued an Order advising

Plaintiff of her obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to Defendant’s motion, and specifically warned Plaintiff that, if she did not

respond to the motion by November 6, 2015, the Court would treat the motion as conceded.

Order [Dkt. 8]. To date, Plaintiff has not filed an opposition to the motion, requested more time

to file her opposition, or advised the Court of any change of address. Accordingly, the Court will

treat Defendants’ motion as conceded and dismiss this case. An Order is issued separately.

December 1, 2015                                                                /s/
                                                                 ROSEMARY M. COLLYER
                                                                 United States District Judge




1
    On October 6, 2015, the Court denied Plaintiff’s motion for injunctive relief, Dkt. 8.